UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               3/30/2020
                                                                       :
PDK COMMERCIAL PHOTOGRAPHERS, LTD.,                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-0055 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
EAGLE TRANSFER CORP.,                                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       Plaintiff moved for a default judgment against Defendant on February 6, 2020, and the
Clerk of Court entered a certificate of default against Defendant. Dkt. Nos. 11, 15. The Court
entered an order scheduling a hearing on Plaintiff’s motion for default judgment and putting
Defendant on notice that the Court would determine that it was in default if it did not appear by
telephone. Dkt. Nos. 16, 19.

        On March 30, 2020, the Court held the telephonic hearing on Plaintiff’s motion for
default judgment. At that hearing, a corporate representative appeared for Defendant. The Court
put the Defendant on notice that it must retain counsel if it intends to litigate the action.

        It is hereby ORDERED that Defendant shall have until April 30, 2020 to have counsel
enter a notice of appearance. If no counsel for Defendant has entered an appearance by that date,
the Court will entertain the motion for a default judgment against Defendant.

        Plaintiff is ordered to serve a copy of this order on Defendant.


        SO ORDERED.


Dated: March 30, 2020                                      __________________________________
       New York, New York                                            LEWIS J. LIMAN
                                                                 United States District Judge
